DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/24/2020.
No claims have been cancelled.
No claims have been added. 
Claims 1-10 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 2/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 2/24/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the number of words is not within the range 50 to 150.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:  two lines from the bottom note “[sic;” and “]” which appears to be a typographical error.  Appropriate correction is required.

Claim Interpretation
The limitation “to/from” as noted in claim 1, line 11, is interpreted as “to or from”, is considered as definite, and the “to” is considered as associated with “connecting” and the “from” is considered as associated with “disconnecting”.
The “control unit” as noted in claim 1, line 8, and also as noted in claims 2-3, is considered as not invoking 112(f), as “control unit” is considered as being modified by structure in claim 2, as noted by “a monitoring unit (42) that is coupled to the particular control unit (36)”, where “coupled” is considered as including the communication between the “control unit 36” and the “monitoring unit 42” as illustrated in FIG. 2 and FIG. 5.
The “monitoring unit” as noted in claim 2, line 2, is considered as not invoking 112(f), as “monitoring unit” is considered as being modified by structure in claim 2, as noted by “a monitoring unit (42) that is coupled to the particular control unit (36)”, where “coupled” is considered as including the communication between the “control unit 36” and the “monitoring unit 42” as illustrated in FIG. 2 and FIG. 5.
The “at least two coupling units” as noted in claim 1, line 10, is considered as not invoking 112(f), as “at least two coupling units” is considered as being modified by structure in claim 7, as noted by “the at least two coupling unites (38, 40) of each device (26, 28) include a high-side coupling unit (38) and a low-side coupling unit (4)”, where “include” is considered as indicating structure.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 “signal conditioning unit (44)” noted in claim 8, line 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because it claims a method but is not comprised of method steps. Instead the claim is a method which comprises means plus function language. The Examiner suggests the Applicant positively recite the steps.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718  in view of Muth et al. US 20150095532.

As to claim 1:
Choi et al. discloses:
A communication system for a motor vehicle, having: 
- a plurality of devices;
(“Referring to FIG. 4, the communication disruption repair system may include a gateway 400 that manages a message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430 and connected to controller(s) through CAN stub buses 450. Here, it should be noted that the number of the smart joint blocks included in the communication disruption repair system and the number of the controllers connected to each of the smart joint blocks may vary according to a configuration of an in-vehicle communication network and a car model.”; Choi et al.; 0049)
(“As illustrated in FIG. 4, the gateway 400, the first smart joint block 410 and the second smart joint block 420 may be connected to one another through a predetermined communication recovery control line 440, and the gateway 400 may transmit, to a smart joint block, a predetermined communication line disconnection request signal (hereinafter, which is interchangeably used together with a disconnection request signal for convenience of description) for disconnecting the CAN_H line and/or the CAN_L line of controller(s) connected to the corresponding smart joint block through the communication recovery control line 440.”; Choi et al.; 0051)
(where
“in-vehicle communication network and a car model” maps to “communication system for a motor behicle”
“controllers(s)/controllers” maps to “plurality of devices”

- a transmission channel that connects the plurality of devices to one another; and 
(where
“message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430” maps to “a transmission channel that connects the plurality of devices to one another”, where “CAN main bus 430” maps to “transmission channel”, “message delivery between…controllers” maps to “connects the plurality of devise to one another”,

- a signal source that is coupled to the transmission channel, wherein each of the devices includes: 
 (where
“CAN driver 21”/FIG. 1 maps to “signal source”
“can main bus 30”/FIG. 1 maps to “coupled to the transmission channel”

- a control unit that is configured for evaluating signals of the transmission channel; and 
(“Each of the controllers 20 may include a CAN driver included in a physical layer for high-speed CAN communication, a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message, and the micro controller 23 which controls an overall operation of the each of the controllers 20”; Choi et al.; 0040)
(where
“a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message”/”can main bus 30”/FIG. 1  maps to “control unit that is configured for evaluating signals of the transmission channel”, where “CAN controller 22”/”micro controller 23” maps to “control unit”, “message received from the CAN driver 21 to the micro controller 23 by processing the message” maps to “evaluating signals of the transmission channel”, where “processing the message” maps to “evaluating”, “message” maps to “signal”, “can main bus 30” maps to “transmission channel”

- …and disconnecting the particular device to/from the transmission channel, wherein the control units of the devices are configured for causing…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel .
(“[0071] When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617.
[0072] When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619.”; Choi et al.; 0071-0072)
(“Referring to FIG. 5, the smart joint block 500 may include one microcomputer 510 that performs a control operation to successively disconnect CAN communication lines of first to kth controller(s) connected to the smart joint block 500”; Choi et al.; 0058)
(where
“smart joint block…controller…” is considered as teaching a “smart joint block” may consist of one “controller”
“disconnect…controller…”/”disconnection request signal to an ith smart joint block”/”CAN main bus 30”/FIG. 1/”CAN main bus 430”/FIG. 4 maps to “disconnecting the particular device to/from the transmission channel”, where “disconnect”/”disconnection” maps to “disconnecting”, “controller” maps to “particular device”, where “disconnect”/”disconnection” is considered as including “to/from”, “CAN main bus 30”/”CAN main bus 430” maps to “transmission channel, 
“When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617. When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619”/FIG. 3 maps to “…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel”, where FIG. 3/S615/S617/FIG. 6 maps to “at a certain point in time”, “smaller than or eqal to the number of smart blocks” is considered as including “connect nor more than one of the devices to the transmission channel and to disconnect the other devices from the transmission channel”

Choi et al. teaches sequentially disconnecting controllers from a CAN bus in a vehicle in order to diagnose a communication failure.

Choi et al. as described above does not explicitly teach:
at least two coupling units that are configured for connecting
the coupling units

However, Muth et al. further teaches an interfaces multiplexers disconnect capability which includes:
at least two coupling units that are configured for connecting
the coupling units
(“FIG. 5A depicts an embodiment of a CAN transceiver 220 that is configured to detect the presence of CAN FD mode traffic and to implement a change in an operating state of the CAN transceiver, such as disconnecting the CAN protocol controller 114 at the microcontroller 110 from the CAN bus 104, if CAN FD mode traffic is detected. The CAN transceiver includes an RXD interface 240, a TXD interface 242, a CAN bus interface 244 (having a CANH bus interface 246 and a CANL bus interface 248), a receiver 236, a transmitter 238, and a traffic control system 250 that includes its own CAN protocol controller 252 (which is able to decode CAN FD frames) and a switching system that allows the TXD interface 242 and the RXD interface 240 to be independently disconnected from the CAN bus interface, thereby disconnecting the CAN protocol controller at the microcontroller 110 from the CAN bus 104. In the embodiment of FIG. 5A, the traffic control system includes the CAN protocol controller 252, an oscillator 254, a receive path multiplexer 256, and a transmit path multiplexer 258.”; Muth et al.; 0060)
(where
“transmit path multiplexer 258”/”TXD interface 242” and “receive path multiplexer 256”/”RXD interface 240”/”disconnecting” maps to “least two coupling units that are configured for connecting”, where “disconnecting” is considered as requiring “connecting” in order to perform “disconnecting”, where FIG. 5A further illustrates “connecting” and “least two coupling units”

Muth et al. teaches a method for supporting CAN FD by disconnecting CAN transceivers from a CAN bus, where the CAN transceivers disconnect a transceiver/receiver from communication on a CAN bus.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interfaces multiplexers disconnect capability of Muth et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the interfaces multiplexers disconnect capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) are achieved.

As to claim 2:
Choi et al. discloses:
wherein each of the devices (26, 28) also includes a monitoring unit (42) that is coupled to the particular control unit (86) and that is configured for recognizing an error state of the device (26, 28) in question and signaling to the control unit (36) of the device (26, 28) in question, wherein the control units (36) of the devices (26, 28) are configured to cause, at the certain point in time, the particular…(38, 40) of the device (26, 28), for which the error state has been recognized, to disconnect the device (26, 28) in question from the transmission channel (32).
(where “gateway 400”/FIG. 4 maps to “monitoring unit”, also see FIGs. 1, 3, 4, 5, 6)

Choi et al. as described above does not explicitly teach:
coupling units

However, Muth et al. further teaches an interfaces multiplexers disconnect capability which includes:
coupling units
 (“FIG. 5A depicts an embodiment of a CAN transceiver 220 that is configured to detect the presence of CAN FD mode traffic and to implement a change in an operating state of the CAN transceiver, such as disconnecting the CAN protocol controller 114 at the microcontroller 110 from the CAN bus 104, if CAN FD mode traffic is detected. The CAN transceiver includes an RXD interface 240, a TXD interface 242, a CAN bus interface 244 (having a CANH bus interface 246 and a CANL bus interface 248), a receiver 236, a transmitter 238, and a traffic control system 250 that includes its own CAN protocol controller 252 (which is able to decode CAN FD frames) and a switching system that allows the TXD interface 242 and the RXD interface 240 to be independently disconnected from the CAN bus interface, thereby disconnecting the CAN protocol controller at the microcontroller 110 from the CAN bus 104. In the embodiment of FIG. 5A, the traffic control system includes the CAN protocol controller 252, an oscillator 254, a receive path multiplexer 256, and a transmit path multiplexer 258.”; Muth et al.; 0060)
(where
“transmit path multiplexer 258”/”TXD interface 242” and “receive path multiplexer 256”/”RXD interface 240”/”disconnecting” maps to “coupling units”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interfaces multiplexers disconnect capability of Muth et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the interfaces multiplexers disconnect capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) are achieved.

As to claim 3:
Choi et al. discloses:
wherein the control unit (36) and/or monitoring unit (42) contained in one of the devices (26, 28) are/is in each case configured to cause …(38, 40) of the device (26, 28) in question …or disconnect the device (26, 28) in question from the transmission channel (32) 
(where “gateway 400”/FIG. 4 maps to “monitoring unit”, also see FIGs. 1, 3, 4, 5, 6)

Choi et al. as described above does not explicitly teach:
the coupling units
to connect the device (26, 28) in question to the transmission channel (32)

However, Muth et al. further teaches an interfaces multiplexers disconnect capability which includes:
coupling units
to connect the device (26, 28) in question to the transmission channel (32)
 (“FIG. 5A depicts an embodiment of a CAN transceiver 220 that is configured to detect the presence of CAN FD mode traffic and to implement a change in an operating state of the CAN transceiver, such as disconnecting the CAN protocol controller 114 at the microcontroller 110 from the CAN bus 104, if CAN FD mode traffic is detected. The CAN transceiver includes an RXD interface 240, a TXD interface 242, a CAN bus interface 244 (having a CANH bus interface 246 and a CANL bus interface 248), a receiver 236, a transmitter 238, and a traffic control system 250 that includes its own CAN protocol controller 252 (which is able to decode CAN FD frames) and a switching system that allows the TXD interface 242 and the RXD interface 240 to be independently disconnected from the CAN bus interface, thereby disconnecting the CAN protocol controller at the microcontroller 110 from the CAN bus 104. In the embodiment of FIG. 5A, the traffic control system includes the CAN protocol controller 252, an oscillator 254, a receive path multiplexer 256, and a transmit path multiplexer 258.”; Muth et al.; 0060)
(where
“transmit path multiplexer 258”/”TXD interface 242” and “receive path multiplexer 256”/”RXD interface 240”/”disconnecting” maps to “coupling units”, where “disconnecting” is considered as requiring “connecting” in order to perform “disconnecting”, where FIG. 5A further illustrates “connecting” and “coupling units”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interfaces multiplexers disconnect capability of Muth et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the interfaces multiplexers disconnect capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) are achieved.

As to claim 4:
Choi et al. discloses:
wherein the plurality of devices (26, 28) are connected in parallel to one another via the transmission channel (36).
(see FIGs. 1 and 4)

As to claim 8:
Choi et al. as described above does not explicitly teach:
wherein each of the devices (26, 28) also includes a signal conditioning unit (44) that is configured for receiving the signals of the transmission channel (32) and providing them to the control unit (36) of the device (26, 28) in question in a defined format.

However, Muth et al. further teaches an interfaces multiplexers disconnect capability which includes:
wherein each of the devices (26, 28) also includes a signal conditioning unit (44) that is configured for receiving the signals of the transmission channel (32) and providing them to the control unit (36) of the device (26, 28) in question in a defined format.
(where 
“CAN protocol controller 252”/FIG. 5A maps to “signal conditioning unit”
“DSP or uC”/FIG. 1 maps to “control unit”
“CAN FD MODE FRAME”/”NORMAL MODE”/FIG. 8 maps to “defined format”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interfaces multiplexers disconnect capability of Muth et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the interfaces multiplexers disconnect capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) are achieved.

As to claim 10:
Choi et al. discloses:
	A motor vehicle that includes
a communication system for a motor vehicle, having: 
- a plurality of devices;
(“Referring to FIG. 4, the communication disruption repair system may include a gateway 400 that manages a message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430 and connected to controller(s) through CAN stub buses 450. Here, it should be noted that the number of the smart joint blocks included in the communication disruption repair system and the number of the controllers connected to each of the smart joint blocks may vary according to a configuration of an in-vehicle communication network and a car model.”; Choi et al.; 0049)
(“As illustrated in FIG. 4, the gateway 400, the first smart joint block 410 and the second smart joint block 420 may be connected to one another through a predetermined communication recovery control line 440, and the gateway 400 may transmit, to a smart joint block, a predetermined communication line disconnection request signal (hereinafter, which is interchangeably used together with a disconnection request signal for convenience of description) for disconnecting the CAN_H line and/or the CAN_L line of controller(s) connected to the corresponding smart joint block through the communication recovery control line 440.”; Choi et al.; 0051)
(where
“in-vehicle communication network and a car model” maps to “communication system for a motor behicle”
“controllers(s)/controllers” maps to “plurality of devices”

- a transmission channel that connects the plurality of devices to one another; and 
(where
“message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430” maps to “a transmission channel that connects the plurality of devices to one another”, where “CAN main bus 430” maps to “transmission channel”, “message delivery between…controllers” maps to “connects the plurality of devise to one another”,

- a signal source that is coupled to the transmission channel, wherein each of the devices includes: 
 (where
“CAN driver 21”/FIG. 1 maps to “signal source”
“can main bus 30”/FIG. 1 maps to “coupled to the transmission channel”

- a control unit that is configured for evaluating signals of the transmission channel; and 
(“Each of the controllers 20 may include a CAN driver included in a physical layer for high-speed CAN communication, a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message, and the micro controller 23 which controls an overall operation of the each of the controllers 20”; Choi et al.; 0040)
(where
“a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message”/”can main bus 30”/FIG. 1  maps to “control unit that is configured for evaluating signals of the transmission channel”, where “CAN controller 22”/”micro controller 23” maps to “control unit”, “message received from the CAN driver 21 to the micro controller 23 by processing the message” maps to “evaluating signals of the transmission channel”, where “processing the message” maps to “evaluating”, “message” maps to “signal”, “can main bus 30” maps to “transmission channel”

- …and disconnecting the particular device to/from the transmission channel, wherein the control units of the devices are configured for causing…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel .
(“[0071] When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617.
[0072] When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619.”; Choi et al.; 0071-0072)
(“Referring to FIG. 5, the smart joint block 500 may include one microcomputer 510 that performs a control operation to successively disconnect CAN communication lines of first to kth controller(s) connected to the smart joint block 500”; Choi et al.; 0058)
(where
“smart joint block…controller…” is considered as teaching a “smart joint block” may consist of one “controller”
“disconnect…controller…”/”disconnection request signal to an ith smart joint block”/”CAN main bus 30”/FIG. 1/”CAN main bus 430”/FIG. 4 maps to “disconnecting the particular device to/from the transmission channel”, where “disconnect”/”disconnection” maps to “disconnecting”, “controller” maps to “particular device”, where “disconnect”/”disconnection” is considered as including “to/from”, “CAN main bus 30”/”CAN main bus 430” maps to “transmission channel, 
“When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617. When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619”/FIG. 3 maps to “…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel”, where FIG. 3/S615/S617/FIG. 6 maps to “at a certain point in time”, “smaller than or eqal to the number of smart blocks” is considered as including “connect nor more than one of the devices to the transmission channel and to disconnect the other devices from the transmission channel”

Choi et al. teaches sequentially disconnecting controllers from a CAN bus in a vehicle in order to diagnose a communication failure.

Choi et al. as described above does not explicitly teach:
at least two coupling units that are configured for connecting
the coupling units

However, Muth et al. further teaches an interfaces multiplexers disconnect capability which includes:
at least two coupling units that are configured for connecting
the coupling units
(“FIG. 5A depicts an embodiment of a CAN transceiver 220 that is configured to detect the presence of CAN FD mode traffic and to implement a change in an operating state of the CAN transceiver, such as disconnecting the CAN protocol controller 114 at the microcontroller 110 from the CAN bus 104, if CAN FD mode traffic is detected. The CAN transceiver includes an RXD interface 240, a TXD interface 242, a CAN bus interface 244 (having a CANH bus interface 246 and a CANL bus interface 248), a receiver 236, a transmitter 238, and a traffic control system 250 that includes its own CAN protocol controller 252 (which is able to decode CAN FD frames) and a switching system that allows the TXD interface 242 and the RXD interface 240 to be independently disconnected from the CAN bus interface, thereby disconnecting the CAN protocol controller at the microcontroller 110 from the CAN bus 104. In the embodiment of FIG. 5A, the traffic control system includes the CAN protocol controller 252, an oscillator 254, a receive path multiplexer 256, and a transmit path multiplexer 258.”; Muth et al.; 0060)
(where
“transmit path multiplexer 258”/”TXD interface 242” and “receive path multiplexer 256”/”RXD interface 240”/”disconnecting” maps to “least two coupling units that are configured for connecting”, where “disconnecting” is considered as requiring “connecting” in order to perform “disconnecting”, where FIG. 5A further illustrates “connecting” and “least two coupling units”

Muth et al. teaches a method for supporting CAN FD by disconnecting CAN transceivers from a CAN bus, where the CAN transceivers disconnect a transceiver/receiver from communication on a CAN bus.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interfaces multiplexers disconnect capability of Muth et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the interfaces multiplexers disconnect capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) are achieved.

Claim(s) 1, 2, 3, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718  in view of Li et al. CN 102611600 (citations are from English language translation).

As to claim 1:
Choi et al. discloses:
A communication system for a motor vehicle, having: 
- a plurality of devices;
(“Referring to FIG. 4, the communication disruption repair system may include a gateway 400 that manages a message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430 and connected to controller(s) through CAN stub buses 450. Here, it should be noted that the number of the smart joint blocks included in the communication disruption repair system and the number of the controllers connected to each of the smart joint blocks may vary according to a configuration of an in-vehicle communication network and a car model.”; Choi et al.; 0049)
(“As illustrated in FIG. 4, the gateway 400, the first smart joint block 410 and the second smart joint block 420 may be connected to one another through a predetermined communication recovery control line 440, and the gateway 400 may transmit, to a smart joint block, a predetermined communication line disconnection request signal (hereinafter, which is interchangeably used together with a disconnection request signal for convenience of description) for disconnecting the CAN_H line and/or the CAN_L line of controller(s) connected to the corresponding smart joint block through the communication recovery control line 440.”; Choi et al.; 0051)
(where
“in-vehicle communication network and a car model” maps to “communication system for a motor behicle”
“controllers(s)/controllers” maps to “plurality of devices”

- a transmission channel that connects the plurality of devices to one another; and 
(where
“message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430” maps to “a transmission channel that connects the plurality of devices to one another”, where “CAN main bus 430” maps to “transmission channel”, “message delivery between…controllers” maps to “connects the plurality of devise to one another”,

- a signal source that is coupled to the transmission channel, wherein each of the devices includes: 
 (where
“CAN driver 21”/FIG. 1 maps to “signal source”
“can main bus 30”/FIG. 1 maps to “coupled to the transmission channel”

- a control unit that is configured for evaluating signals of the transmission channel; and 
(“Each of the controllers 20 may include a CAN driver included in a physical layer for high-speed CAN communication, a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message, and the micro controller 23 which controls an overall operation of the each of the controllers 20”; Choi et al.; 0040)
(where
“a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message”/”can main bus 30”/FIG. 1  maps to “control unit that is configured for evaluating signals of the transmission channel”, where “CAN controller 22”/”micro controller 23” maps to “control unit”, “message received from the CAN driver 21 to the micro controller 23 by processing the message” maps to “evaluating signals of the transmission channel”, where “processing the message” maps to “evaluating”, “message” maps to “signal”, “can main bus 30” maps to “transmission channel”

- …and disconnecting the particular device to/from the transmission channel, wherein the control units of the devices are configured for causing…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel .
(“[0071] When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617.
[0072] When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619.”; Choi et al.; 0071-0072)
(“Referring to FIG. 5, the smart joint block 500 may include one microcomputer 510 that performs a control operation to successively disconnect CAN communication lines of first to kth controller(s) connected to the smart joint block 500”; Choi et al.; 0058)
(where
“smart joint block…controller…” is considered as teaching a “smart joint block” may consist of one “controller”
“disconnect…controller…”/”disconnection request signal to an ith smart joint block”/”CAN main bus 30”/FIG. 1/”CAN main bus 430”/FIG. 4 maps to “disconnecting the particular device to/from the transmission channel”, where “disconnect”/”disconnection” maps to “disconnecting”, “controller” maps to “particular device”, where “disconnect”/”disconnection” is considered as including “to/from”, “CAN main bus 30”/”CAN main bus 430” maps to “transmission channel, 
“When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617. When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619”/FIG. 3 maps to “…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel”, where FIG. 3/S615/S617/FIG. 6 maps to “at a certain point in time”, “smaller than or eqal to the number of smart blocks” is considered as including “connect nor more than one of the devices to the transmission channel and to disconnect the other devices from the transmission channel”

Choi et al. teaches sequentially disconnecting controllers from a CAN bus in a vehicle in order to diagnose a communication failure.

Choi et al. as described above does not explicitly teach:
at least two coupling units that are configured for connecting
the coupling units

However, Li et al. further teaches a switch capability which includes:
at least two coupling units that are configured for connecting
the coupling units
(see FIG. 2)

Li et al. teaches a method for connecting/disconnecting to a CAN bus for performing diagnostics.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the switch capability of Li et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the switch capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved short circuit fault diagnosis (Li et al.; 0007) are achieved.

As to claim 2:
Choi et al. discloses:
wherein each of the devices (26, 28) also includes a monitoring unit (42) that is coupled to the particular control unit (86) and that is configured for recognizing an error state of the device (26, 28) in question and signaling to the control unit (36) of the device (26, 28) in question, wherein the control units (36) of the devices (26, 28) are configured to cause, at the certain point in time, the particular…(38, 40) of the device (26, 28), for which the error state has been recognized, to disconnect the device (26, 28) in question from the transmission channel (32).
(where “gateway 400”/FIG. 4 maps to “monitoring unit”, also see FIGs. 1, 3, 4, 5, 6)

Choi et al. as described above does not explicitly teach:
coupling units

However, Li et al. further teaches a switch capability which includes:
coupling units
(see FIG. 2)

Li et al. teaches a method for connecting/disconnecting to a CAN bus for performing diagnostics.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the switch capability of Li et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the switch capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved short circuit fault diagnosis (Li et al.; 0007) are achieved.

As to claim 3:
Choi et al. discloses:
wherein the control unit (36) and/or monitoring unit (42) contained in one of the devices (26, 28) are/is in each case configured to cause …(38, 40) of the device (26, 28) in question …or disconnect the device (26, 28) in question from the transmission channel (32) 
(where “gateway 400”/FIG. 4 maps to “monitoring unit”, also see FIGs. 1, 3, 4, 5, 6)

Choi et al. as described above does not explicitly teach:
the coupling units
to connect the device (26, 28) in question to the transmission channel (32)

However, Li et al. further teaches a switch capability which includes:
the coupling units
to connect the device (26, 28) in question to the transmission channel (32)
 (see FIG. 2)

Li et al. teaches a method for connecting/disconnecting to a CAN bus for performing diagnostics.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the switch capability of Li et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the switch capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved short circuit fault diagnosis (Li et al.; 0007) are achieved.

As to claim 4:
Choi et al. discloses:
wherein the plurality of devices (26, 28) are connected in parallel to one another via the transmission channel (36).
(see FIGs. 1 and 4)

	As to claim 7:
Choi et al. as described above does not explicitly teach:
wherein the at least two coupling units (38, 40) of each device (26, 28) include a high-side coupling unit (38) and a low-side coupling unit (40).

However, Li et al. further teaches a switch capability which includes:
wherein the at least two coupling units (38, 40) of each device (26, 28) include a high-side coupling unit (38) and a low-side coupling unit (40).
 (see FIG. 2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the switch capability of Li et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the switch capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved short circuit fault diagnosis (Li et al.; 0007) are achieved.

As to claim 10:
Choi et al. discloses:
	A motor vehicle that includes
a communication system for a motor vehicle, having: 
- a plurality of devices;
(“Referring to FIG. 4, the communication disruption repair system may include a gateway 400 that manages a message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430 and connected to controller(s) through CAN stub buses 450. Here, it should be noted that the number of the smart joint blocks included in the communication disruption repair system and the number of the controllers connected to each of the smart joint blocks may vary according to a configuration of an in-vehicle communication network and a car model.”; Choi et al.; 0049)
(“As illustrated in FIG. 4, the gateway 400, the first smart joint block 410 and the second smart joint block 420 may be connected to one another through a predetermined communication recovery control line 440, and the gateway 400 may transmit, to a smart joint block, a predetermined communication line disconnection request signal (hereinafter, which is interchangeably used together with a disconnection request signal for convenience of description) for disconnecting the CAN_H line and/or the CAN_L line of controller(s) connected to the corresponding smart joint block through the communication recovery control line 440.”; Choi et al.; 0051)
(where
“in-vehicle communication network and a car model” maps to “communication system for a motor behicle”
“controllers(s)/controllers” maps to “plurality of devices”

- a transmission channel that connects the plurality of devices to one another; and 
(where
“message delivery between network topologies or controllers, and first to nth smart joint blocks, each of which minimizes signal distortion by being connected to a neighbor node through a CAN main bus 430” maps to “a transmission channel that connects the plurality of devices to one another”, where “CAN main bus 430” maps to “transmission channel”, “message delivery between…controllers” maps to “connects the plurality of devise to one another”,

- a signal source that is coupled to the transmission channel, wherein each of the devices includes: 
 (where
“CAN driver 21”/FIG. 1 maps to “signal source”
“can main bus 30”/FIG. 1 maps to “coupled to the transmission channel”

- a control unit that is configured for evaluating signals of the transmission channel; and 
(“Each of the controllers 20 may include a CAN driver included in a physical layer for high-speed CAN communication, a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message, and the micro controller 23 which controls an overall operation of the each of the controllers 20”; Choi et al.; 0040)
(where
“a CAN controller 22 which controls the CAN driver 21 and delivers a message received from a micro controller 23 to the CAN driver 21 or a message received from the CAN driver 21 to the micro controller 23 by processing the message”/”can main bus 30”/FIG. 1  maps to “control unit that is configured for evaluating signals of the transmission channel”, where “CAN controller 22”/”micro controller 23” maps to “control unit”, “message received from the CAN driver 21 to the micro controller 23 by processing the message” maps to “evaluating signals of the transmission channel”, where “processing the message” maps to “evaluating”, “message” maps to “signal”, “can main bus 30” maps to “transmission channel”

- …and disconnecting the particular device to/from the transmission channel, wherein the control units of the devices are configured for causing…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel .
(“[0071] When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617.
[0072] When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619.”; Choi et al.; 0071-0072)
(“Referring to FIG. 5, the smart joint block 500 may include one microcomputer 510 that performs a control operation to successively disconnect CAN communication lines of first to kth controller(s) connected to the smart joint block 500”; Choi et al.; 0058)
(where
“smart joint block…controller…” is considered as teaching a “smart joint block” may consist of one “controller”
“disconnect…controller…”/”disconnection request signal to an ith smart joint block”/”CAN main bus 30”/FIG. 1/”CAN main bus 430”/FIG. 4 maps to “disconnecting the particular device to/from the transmission channel”, where “disconnect”/”disconnection” maps to “disconnecting”, “controller” maps to “particular device”, where “disconnect”/”disconnection” is considered as including “to/from”, “CAN main bus 30”/”CAN main bus 430” maps to “transmission channel, 
“When the value i is smaller than or equal to the number of smart joint blocks, the gateway 400 transmits the communication line disconnection request signal to an ith smart joint block, and returns to S609 to monitor a change in voltage of the communication line in S617. When the value i is greater than the number of smart joint blocks as a result of determination in S615, the gateway 400 may determine failure in the entire gateway system, and record a predetermined failure code according to the failure in S619”/FIG. 3 maps to “…, at a certain point in time, in each case to connect no more than one of the devices to the transmission channel, and to disconnect the other of the devices from the transmission channel”, where FIG. 3/S615/S617/FIG. 6 maps to “at a certain point in time”, “smaller than or eqal to the number of smart blocks” is considered as including “connect nor more than one of the devices to the transmission channel and to disconnect the other devices from the transmission channel”

Choi et al. teaches sequentially disconnecting controllers from a CAN bus in a vehicle in order to diagnose a communication failure.

Choi et al. as described above does not explicitly teach:
at least two coupling units that are configured for connecting
the coupling units

However, Li et al. further teaches a switch capability which includes:
at least two coupling units that are configured for connecting
the coupling units
(see FIG. 2)

Li et al. teaches a method for connecting/disconnecting to a CAN bus for performing diagnostics.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the switch capability of Li et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the switch capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved short circuit fault diagnosis (Li et al.; 0007) are achieved.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718  in view of Muth et al. US 20150095532 and in further view of Nakamura WO 2018079280.

As to claim 5:
Choi et al. as described above does not explicitly teach:
wherein the signal source (30) includes a switchable power source that is supplied with power by at least one of the devices (26, 28) via the transmission channel (32).

However, Nakamura further teaches an power capability which includes:
wherein the signal source (30) includes a switchable power source that is supplied with power by at least one of the devices (26, 28) via the transmission channel (32).
(see FIG. 5)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power capability of Nakamura into Choi et al. By modifying the system of Choi et al. to include the power capability as taught by the system of Nakamura, the benefits of improved update process (Nakamura; p.8 middle of page) are achieved.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718  in view of Li et al. CN 102611600 (citations are from English language translation) and in further view of Nakamura WO 2018079280.

As to claim 5:
Choi et al. as described above does not explicitly teach:
wherein the signal source (30) includes a switchable power source that is supplied with power by at least one of the devices (26, 28) via the transmission channel (32).

However, Nakamura further teaches an power capability which includes:
wherein the signal source (30) includes a switchable power source that is supplied with power by at least one of the devices (26, 28) via the transmission channel (32).
(see FIG. 5)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power capability of Nakamura into Choi et al. By modifying the system of Choi et al. to include the power capability as taught by the system of Nakamura, the benefits of improved update process (Nakamura; p.8 middle of page) are achieved.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718  in view of Muth et al. US 20150095532 and in further view of Fujii et al. US 20190302753.

As to claim 6:
Choi et al. as described above does not explicitly teach:
wherein the plurality of devices (26, 28) are configured for determining the not more than one device (26, 28) by communication among the plurality of devices (26, 28).

However, Muth et al. further teaches a disconnect capability and Fujii et al. teaches a CAN FD capability which includes:
wherein the plurality of devices (26, 28) are configured for determining the not more than one device (26, 28) by communication among the plurality of devices (26, 28). 
(“FIG. 5A depicts an embodiment of a CAN transceiver 220 that is configured to detect the presence of CAN FD mode traffic and to implement a change in an operating state of the CAN transceiver, such as disconnecting the CAN protocol controller 114 at the microcontroller 110 from the CAN bus 104, if CAN FD mode traffic is detected. The CAN transceiver includes an RXD interface 240, a TXD interface 242, a CAN bus interface 244 (having a CANH bus interface 246 and a CANL bus interface 248), a receiver 236, a transmitter 238, and a traffic control system 250 that includes its own CAN protocol controller 252 (which is able to decode CAN FD frames) and a switching system that allows the TXD interface 242 and the RXD interface 240 to be independently disconnected from the CAN bus interface, thereby disconnecting the CAN protocol controller at the microcontroller 110 from the CAN bus 104. In the embodiment of FIG. 5A, the traffic control system includes the CAN protocol controller 252, an oscillator 254, a receive path multiplexer 256, and a transmit path multiplexer 258.”; Muth et al.; 0060)
(where
By modifying the gateway of Choi et al. to include the CAN FD/gateway capability of Fujii et al. (para. 0025, 0156)  and where Muth et al. is considered as including the situation where all of the CAN protocol controllers are are non CAN FD except one, then all of the non CAN FD CAN controllers are disconnected which is determined via communication between the CAN protocol controllers and the one CAN FD controller remains connected and may communicate with the CAN FD gateway which maps to “the plurality of devices (26, 28) are configured for determining the not more than one device (26, 28) by communication among the plurality of devices”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the disconnect capability of Muth et al. and the gateway capability of Fujii et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the disconnect capability as taught by the transceiver of Muth et al. and modifying the gateway of Choi to include the CAN FD capability as taught by the gateway of Fujii et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) and with improved safety (Fujii et al.; 0170) are achieved.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718  in view of Li et al. CN 102611600 (citations are from English language translation and in further view of Fujii et al. US 20190302753.

As to claim 6:
Choi et al. as described above does not explicitly teach:
wherein the plurality of devices (26, 28) are configured for determining the not more than one device (26, 28) by communication among the plurality of devices (26, 28).

However, Muth et al. further teaches a disconnect capability and Fujii et al. teaches a CAN FD capability which includes:
wherein the plurality of devices (26, 28) are configured for determining the not more than one device (26, 28) by communication among the plurality of devices (26, 28). 
(“FIG. 5A depicts an embodiment of a CAN transceiver 220 that is configured to detect the presence of CAN FD mode traffic and to implement a change in an operating state of the CAN transceiver, such as disconnecting the CAN protocol controller 114 at the microcontroller 110 from the CAN bus 104, if CAN FD mode traffic is detected. The CAN transceiver includes an RXD interface 240, a TXD interface 242, a CAN bus interface 244 (having a CANH bus interface 246 and a CANL bus interface 248), a receiver 236, a transmitter 238, and a traffic control system 250 that includes its own CAN protocol controller 252 (which is able to decode CAN FD frames) and a switching system that allows the TXD interface 242 and the RXD interface 240 to be independently disconnected from the CAN bus interface, thereby disconnecting the CAN protocol controller at the microcontroller 110 from the CAN bus 104. In the embodiment of FIG. 5A, the traffic control system includes the CAN protocol controller 252, an oscillator 254, a receive path multiplexer 256, and a transmit path multiplexer 258.”; Muth et al.; 0060)
(where
By modifying the gateway of Choi et al. to include the CAN FD/gateway capability of Fujii et al. (para. 0025, 0156)  and where Muth et al. is considered as including the situation where all of the CAN protocol controllers are are non CAN FD except one, then all of the non CAN FD CAN controllers are disconnected which is determined via communication between the CAN protocol controllers and the one CAN FD controller remains connected and may communicate with the CAN FD gateway which maps to “the plurality of devices (26, 28) are configured for determining the not more than one device (26, 28) by communication among the plurality of devices”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the disconnect capability of Muth et al. and the gateway capability of Fujii et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the disconnect capability as taught by the transceiver of Muth et al. and modifying the gateway of Choi to include the CAN FD capability as taught by the gateway of Fujii et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) and with improved safety (Fujii et al.; 0170) are achieved.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718  in view of Muth et al. US 20150095532 and in further view of Jain et al. US 20180262527.

As to claim 7:
Choi et al. as described above does not explicitly teach:
wherein the at least two coupling units (38, 40) of each device (26, 28) include a high-side coupling unit (38) and a low-side coupling unit (40).

However, Jain et al. further teaches a switching capability which includes:
wherein the at least two coupling units (38, 40) of each device (26, 28) include a high-side coupling unit (38) and a low-side coupling unit (40).
(see “Switch 518A”/FIG. 5 and “Switch 618”/FIG. 6, where it is considered a matter of design choice whether the “Switch” is illustrated as a single unit or two units)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the switch capability of Jain et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the switching capability as taught by the switch of Muth et al., the benefits of improved/reduced threats (Jain et al.; 0008) are achieved.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20160164718 in view of Li et al. CN 102611600 (citations are from English language translation) and in further view of Muth et al. US 20150095532.

As to claim 8:
Choi et al. as described above does not explicitly teach:
wherein each of the devices (26, 28) also includes a signal conditioning unit (44) that is configured for receiving the signals of the transmission channel (32) and providing them to the control unit (36) of the device (26, 28) in question in a defined format.

However, Muth et al. further teaches an interfaces multiplexers disconnect capability which includes:
wherein each of the devices (26, 28) also includes a signal conditioning unit (44) that is configured for receiving the signals of the transmission channel (32) and providing them to the control unit (36) of the device (26, 28) in question in a defined format.
(where 
“CAN protocol controller 252”/FIG. 5A maps to “signal conditioning unit”
“DSP or uC”/FIG. 1 maps to “control unit”
“CAN FD MODE FRAME”/”NORMAL MODE”/FIG. 8 maps to “defined format”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interfaces multiplexers disconnect capability of Muth et al. into Choi et al. By modifying the CAN driver of Choi et al. to include the interfaces multiplexers disconnect capability as taught by the transceiver of Muth et al., the benefits of improved disruption repair (Choi et al.; 0016) with improved backward compatibility (Muth et al.; 0008) are achieved.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muth et al. US 20150095532 in view of Hirata US 20180113836.

As to claim 9:
Muth et al. discloses:
A method for communication between a plurality of devices (26, 28) in a motor vehicle (10), wherein the plurality of devices (26, 28) are situated in the motor vehicle (10) and are connected to one another via a transmission channel (82), wherein the transmission channel (32) is coupled to…, and wherein the method comprises: 
- control units (36) of the devices (26, 28) causing (S10) one of the devices (26, 28) to be connected to the transmission channel (32) via at least two coupling units (38, 40) of the device (26, 28) in question at a certain point in time; 
(where
“CAN transceiver 220”/FIGs 5A-D/”ECU 102”/FIG. 1 maps to “devices”
“CAN protocol controller 252”/FIGs 5A-D/”CAN protocol controller 114”/FIG. 1 maps to “control units”
“TXD interface 242”/”transmit path multiplexer 258” and “RXD interface 240”/”receive path multiplexer 256” maps to “at least two coupling units (38, 40) of the device (26, 28)”,
“CAN BUS 104”/FIG. 5A maps to “transmission channel”
“block 804”/”block 806”/”block 808”/”block 810”/”block 812”/FIG. 8 and time from when “CAN FD” frame illustrated in FIG. 3B with FDF=1 until time when another frame is transmited with FDF=0 maps to “at a certain point in time”
“CAN protocol controller 252”/FIGs 5A-D/”CAN protocol controller 114”/FIG. 1 transmitting the “CAN FD mode frame” in “block 806”/FIG. 8 maps to “device…in question”
FIG. 5A illustrates “connected”

- the control units (36) of the devices (26, 28) causing (S12) the other of the devices (26, 28) to be disconnected from the transmission channel (32), in each case via at least two coupling units (38, 40) of the other devices (26, 28), at the certain point in time; and 
 (where
“CAN protocol controller 252” allows “CAN FD mode frame” in “block 806”/FIG. 8 to be transmitted to the other “CAN transceiver 220”/FIGs 5A-D/”ECU 102” as illustrated in FIG. 1 which causes the other other “CAN transceiver 220”/FIGs 5A-D/”ECU 102” to operate in “shield mode” as noted in “block 808”/”block 810”/FIG. 8 where in FIG. 5D “both the TXD interface and the RXD interface are disconnected from the CAN bus” (0020) which maps to “the control units (36) of the devices (26, 28) causing (S12) the other of the devices (26, 28) to be disconnected from the transmission channel (32), in each case via at least two coupling units (38, 40) of the other devices (26, 28)”, where “disconnected” maps to “disconnected”

- the control unit (36) of the device (26, 28), which is connected to the transmission channel (36) [sic; (82)] at the certain point in time, evaluating (S14) signals of the transmission channel
(where
FIG. 5C is associated with “CAN FD mode traffic is received at the CAN bus” (0020), where FIG. 5C includes “CAN_FD_Detected_RXD” as illustrated in FIG. 5D. which maps to “evaluating…signals of the transmission channel”, where FIG. 8 and FIG. 3B illustrates “at the certain point in time”

Muth et al. teaches ECUs which include a CAN transceiver which enables/disables access to a CAN bus based on reception of a CAN FD mode and an end of CAN FD mode frame, where ECUs can be disabled during an CAN FD mode frame an enabled for a normal CAN mode frame.

Choi et al. as described above does not explicitly teach:
a signal source (30)

However, Hirata et al. further teaches a CGW/FDF capability which includes:
a signal source (30)
(“If the communication controller 130A determines that it received the data from the CGW-ECU 110 (S22: YES), it determines whether the value of the FDF is “1” (step S23). It is determined whether the data received was transmitted from the CGW-ECU 110, because the CGW-ECU 110 comprehensively performs switching of the communication speed and the communication data amount, and the ECUs 131-136 switch the communication speed and the communication data amount, depending on switching by the CGW-ECU 110. The determination of step S23 is made, so as to determine whether the higher communication speed and the larger communication data volume are to be maintained, when the ECU 131-136 transmits data.”; Hirata; 0221)
(where
“CGW-ECU” maps to “signal source”

Hirata teaches a CGW which transmits a frame which includes a FDF field which indicates whether or CAN-FD is being communicated.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CGW/FDF capability of Hirata into Muth et al. By modifying the system of Muth et al. to include the CGW/FDF capability as taught by the system of Hirata et al., the benefits of improved backward compatibility (Muth et al.; 0008) with improved speed control (Hirata; Abstract) are achieved.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20180287922 – teaches a GW or ECU which may be disconnected (see para. 0146).
US 20200301695 – teaches a relay ECU controlling power (see FIG. 6).
US 10567192 – teaches disabling access to a can bus based on CAN protocol controller (see FIG. 4).
	US 20140365693 – teaches putting transmit to CAN bus in silent mode (see FIG. 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464